 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          AMAZON CONTENT SERVICES                         CASE NO. C20-1048 MJP
            LLC, et al.,
11                                                          MINUTE ORDER
                                    Plaintiffs,
12
                    v.
13
            KISS LIBRARY, et al.,
14
                                    Defendants.
15

16

17          The following minute order is made by the direction of the court, the Honorable Marsha
18   J. Pechman, United States Senior District Judge:
19          The Court has reviewed Plaintiffs’ Status Report (Dkt. No. 28) and supporting
20   declaration (Dkt. No. 29) and ORDER as follows:
21          (1) Plaintiffs are granted an additional sixty days from entry of this Minute Order to
22              effectuate service on Defendant Vynnychenko and to provide a proposed deadline for
23              filing a joint status report; and
24


     MINUTE ORDER - 1
 1         (2) Within sixty days of entry of this Minute Order, Plaintiffs shall file a status report

 2            describing the status of service, including proof of service, and to propose a deadline

 3            by which the parties will file a joint status report.

 4         The clerk is ordered to provide copies of this order to all counsel.

 5         Filed June 8, 2021.

 6
                                                    William M. McCool
 7                                                  Clerk of Court

 8                                                  s/Paula McNabb
                                                    Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
